NO. 12-11-00220-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JACKIE LAMAR MILES,                            §                      APPEAL
FROM THE THIRD
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT
 
MICHAEL UNIT INFIRMARY
(TDCJ),
APPELLEE                                                   §                      ANDERSON
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on May 27,
2011.  Under the rules of appellate procedure, the notice of appeal must be
filed within thirty days after the judgment is signed.  See Tex. R. App. P. 26.1.  Appellant
did not file a motion for new trial.  See Tex. R. App. P. 26.1(a) (providing that notice of appeal must
be filed within ninety days after judgment signed if any party timely files
motion for new trial).  Therefore, Appellant’s notice of appeal was due to have
been filed no later than June 27, 2011.  Appellant did not file his notice of
appeal until July 11, 2011.  Because Appellant’s notice of appeal was not filed
on or before June 27, 2011, it was untimely, and this court has no jurisdiction
of the appeal.
            On
July 19, 2011, this court notified Appellant, pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3, that his notice of appeal was untimely and
there was no timely motion for an extension of time to file the notice of
appeal.  Appellant was further informed that pursuant to the holding of the
Texas Supreme Court in Verburgt v. Dorner, 959 S.W.2d 615 (Tex.
1997), this court would imply a motion to extend time for filing the notice of
appeal.  Appellant was warned, however, that the appeal would be dismissed
unless, on or before July 29, 2011, he provided this court with a written
explanation of facts that reasonably explained his need for an extension of
time to file the notice of appeal.  See id. at 615.  The July 29,
2011 deadline has now passed, and we have not received the required written
explanation from Appellant.
            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P.  42.3(a).
Opinion delivered August 3, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)